

115 HCON 30 IH: Recognizing the 75th Anniversary of the establishment of the United States Navy Seabees and the Navy personnel who comprise the construction force for the Navy and the Marine Corps.
U.S. House of Representatives
2017-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 30IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2017Mr. Kelly of Mississippi submitted the following concurrent resolution; which was referred to the Committee on Armed ServicesCONCURRENT RESOLUTIONRecognizing the 75th Anniversary of the establishment of the United States Navy Seabees and the
			 Navy personnel who comprise the construction force for the Navy and the
			 Marine Corps.
	
 Whereas, on March 5, 1942, Navy Construction Battalion personnel were officially named Seabees by the Navy Department;
 Whereas the purpose of the Navy Seabees is to build, maintain, and support base infrastructure in remote locations for the Navy and the Marine Corps, while simultaneously being capable of engaging in combat operations;
 Whereas the Navy Seabees dual role is exemplified by the Seabee motto Construimus, Batuimus: We Build, We Fight;
 Whereas, for 75 years, the Navy Seabees have answered the call of duty to protect the United States and its democratic values both in times of war and peace;
 Whereas the Navy Seabees support United States national security at combatant commands worldwide, through the construction, both on land and underwater, of bases, airfields, roads, bridges, and other infrastructure;
 Whereas members of the Navy Seabees and their families have demonstrated unmatched courage and dedication to sacrifice for the United States, from service in World War II, Korea, and Vietnam to the recent conflicts in Afghanistan, Iraq, and elsewhere;
 Whereas the Navy Seabees exhibit honor, personal courage, and commitment as they sacrifice their personal comfort to keep the United States safe from threats;
 Whereas the Navy Seabees continue to display strength, professionalism, and bravery in the all-volunteer force; and
 Whereas March 5, 2017, is the 75th Anniversary of the Seabees: Now, therefore, be it  That Congress—
 (1)recognizes the 75th Anniversary of the establishment of the United States Navy Seabees and the Navy personnel who comprise the construction force for the Navy and the Marine Corps; and
 (2)urges the President to issue a proclamation calling on the people of the United States to observe the 75th Anniversary of the establishment of the Seabees with appropriate ceremonies and activities.
			